Opinion,
Mb., Chief Justice Paxson :
This case is upon all fours with Railroad Company v. Edelstein, argued and decided at the present term of the court: 23 W. N. 342. It was there held that where the conductor of a train had announced that the next stoppage would be at Jenkintown, and the train stopped short of Jenkintown for a valid reason, but no notice was given to the passengers that it had not reached the station, nor any request or notice to them to retain their seats, and a passenger stepped off in the darkness, of the night, fell into a creek and was thereby injured, the question of the negligence of the defendant company must be submitted to the jury. It is true, in that case, when the train stopped, some one called out “ Jenkintown,” which no doubt induced the passenger injured to leave the car under the impression the train had reached the station. But we do not think that fact distinguishes that case from this.
Here the deceased was a passenger on a train from Philadelphia to West Chester. The night was dark. It was said there was no light in the car, and the train was crowded with passengers. Just before the train reached Wawa station the conductor passed through the car and announced that passengers for West Chester and intermediate stations would change cars at Wawa station. Shortly afterwards the train stopped, not at the station, but upon a bridge. No announcement was made that the train had not reached the station, and the deceased, who was a passenger, stepped off in the darkness, fell through the bridge, and was killed. Under such circumstances it was not error to submit the question of the negligence of *435the defendant company to the jury. The deceased had a right to suppose that the train had reached the station. Haying stopped at a place of peril for passengers to alight, at a time when they had a right to suppose from the notice previously given that the train had reached the station, proper attention to the safety of the passengers would have' required some notice or warning to them to retain their seats. The unexpected stoppage of the train, as in Railroad Co. v. Edelstein, supra, was well enough, and for anything that appears, for a sufficient reason. This may happen from various canses connected with the safety of the passengers, but where it occurs in a place of danger, and under circumstances which justify passengers in the belief that it has reached a station, some notice ought to he given. This is especially so on a dark night when passengers are exposed to more than usual peril in getting off the train. We do not attach much importance to the fact that the deceased got off on the wrong side of the train. It does not appear that he would have fared any better-had he alighted on the opposite side. Knowledge of the fact that the platform and station at Wawa were on the side opposite to the one on which the deceased alighted, was not brought home to him. Had the accident occurred in the daytime the case might possibly have been ruled upon different principles. Under the circumstances we see no cause to disturb this judgment and it is accordingly
Affirmed.